Jordan, Judge.
This was a suit by the plaintiff to recover damages for the alleged loss of consortium of her husband who was injured in a collision between his automobile and the defendant’s tractor-trailer. The jury returned a verdict for the defendants and the plaintiff filed a motion for new trial which was denied. The exception is to that judgment. Held:
1. Special grounds 10 and 12 which complain of the admission of evidence over objection are too incomplete to require consideration since the evidence admitted after objection is neither set forth in these grounds nor referred to in the record. Bradley v. Sherwin, 110 Ga. App. 632 (1) (139 SE2d 512); White v. Sellers, 107 Ga. App. 402 (1) (130 SE2d 266); Woodward v. Fuller, 145 Ga. 252 (8) (88 SE 974).
2. The evidence adduced on the trial authorized a finding that the defendant driver was faced with an emergency, not resulting from any negligence on his part, when an air line suddenly broke, causing a safety device to lock the brakes *179of his tractor and trailer. Since there was no evidence of negligent maintenance of the air line, the trial court did not err in submitting the doctrine of sudden emergency in charge to the jury; and the charge as given was neither incorrect as an abstract principle of law nor based upon an erroneous assumption of fact as contended in special ground 17.
Argued June 7, 1965
Decided September 8, 1965.
Fincher & Goggins, James 0. Goggins, for plaintiff in error.
Nall, Miller, Cadenhead & Dennis, A. Paul Cadenhead, Thomas A. Bice, contra.
3. The general grounds and the remaining special grounds have been abandoned.
■ Judgment affirmed.

Felton, C. J., and: Deen, J., concur.